DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 5 and 9-21 are currently pending. Claims 1, 3, 4 and 6-8 have been canceled. 
Double Patenting
	Claim 2, 5 and 9-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-23 of copending Application No.16/400,647 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘647 recite a compound represented by formulae I1-3 and I1-7 (formulae I1-3-1, I1-3-2, I1-4-1 and I1-4-2 as recited by copending ‘647) , which are equivalent and obvious variant of each other compounds. Also, both the instant claims and copending application ‘647 recite a compound represented by formulae II2 to II7 (formulae II2 to II7 as recited by copending ‘647), which are equivalent and obvious variant of each other compounds.    The present claims indicated above also cover the liquid crystalline display and methods, which overlap the claims 1-5 and 7-23 of copending Application No.16/400,647, and thus , render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
11.	Claims 5, 7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Archetti et al. (WO 2014/090362 A1; citations from USPGPUB 2015/0322342 A1).
Regarding claims  5, 7 and  10-12, Archetti et al. teach liquid crystalline medium comprises one or more polymerisable M compounds [0211], which meets the limitation of formula I3 or I4,   one or more compounds of formulas IIA to IIC: 
    PNG
    media_image1.png
    177
    292
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    83
    317
    media_image2.png
    Greyscale
 [0050-0058] , which meets the limitation of formulae CY and PY as recited by instant claim 10 and one or more compounds of formula 
    PNG
    media_image3.png
    139
    297
    media_image3.png
    Greyscale
 and/or formula IIII 
    PNG
    media_image4.png
    89
    290
    media_image4.png
    Greyscale
 [0068-0077] meeting the limitations of formula AN1 or ZK1 and AN or ZY  and/or ZK as instantly claimed. Archetti et al. teach suitable and preferred mesogenic co-monomers (compounds; [0211]), particularly for use in PSA displays having a liquid crystalline medium (mixtures; see examples), selected from formula M3
    PNG
    media_image5.png
    90
    314
    media_image5.png
    Greyscale
which corresponds to formulas I1-3, I1-3-1 and I1-3-2 of the instant claims (e.g.  
    PNG
    media_image6.png
    80
    342
    media_image6.png
    Greyscale
or  
    PNG
    media_image7.png
    81
    283
    media_image7.png
    Greyscale
),    wherein P1 denotes acrylate or methacrylate [0212], Sp1 each independently represents a spacer group (i.e. –(CH2)p2  wherein p2 is 2, 3, 4, 5 or 6 or a single bond [0213], , r denotes 0, 1, 2, 3, or 4 [0223] and L is defined as the following: 
    PNG
    media_image8.png
    51
    301
    media_image8.png
    Greyscale
[0221].
	Although Archetti et al. do not explicitly disclose any examples of the compounds having at least one substitute L that denotes an alkoxy group with 1 to 12 C atoms that is straight-chain or branched and is optionally fluorinated as instantly claimed, Archetti et al. explicitly teach in paragraph [0227] that L on each occurrence, identically or differently, is more preferably F, CH3, OCH3, COCH3 or OCF3. Archetti et al. teach particular preference is given to the polymerisable compounds of the formula M in view of providing suitable polymerisation, low threshold voltages, low rotational viscosities and pretilt angles [0230-0232]. Therefore, one of ordinary skill in the art would be motivated to have at least one of L of formulas M as taught by Archetti et al. to include OCH3, or OCF3 in view of providing suitable polymerisation, low threshold voltages, low rotational viscosities and pretilt angles. Also, one of ordinary skill in the art would be guided by or specifically directed to the “preferred “language recited by Archetti et al. 
	Regarding claim 9, Archetti et al. teach a liquid crystalline medium (abstract, claims and examples) comprising – a polymerizable component a) comprising one or more polymerisable M 
	Regarding claim 13, Archetti et al. teach the polymerisable compounds of the formula M are polymerized [0231].
Regarding claim 14, Archetti et al. teach a process of preparing a liquid crystalline medium comprising mixing one or more mesogenic or liquid-crystalline compounds with one or more compounds of formula M and optionally with further liquid-crystalline compounds and/or additives (examples, claim 13 and [0232]).
Regarding claim 15, Archetti et al. teach a liquid crystalline display comprising a liquid crystalline medium (claim 16). 
Regarding claim 16, Archetti et al. teach a liquid crystalline display, which is a PSA display (claim 17).
Regarding claim 17, Archetti et al. teach a liquid crystalline display which is PS-VA display (claim 17). 
Regarding claims 18-19, Archetti et al. teach a liquid crystalline display as well as a process for producing a LCD comprising two substrate, at least one is transparent to light, an electrode provided on each substrate or two electrodes on only one of the substrates, and located between the substrates a layer of the liquid crystalline medium, wherein the polymerizable (mesogenic) compounds are polymerized between the substrates of the display (claims and examples).
Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. Applicants’ principle arguments are the following:
Applicants submit that there is no example in the reference of an alkoxy-substituted ring and the broad genus of the reference fails to suggest alkoxy substitution on at least one ring.  While the reference does denote substitution on a ring by "L", as above, L can be a broad array of possibilities. There is no specific direction to select OH substitution, and such is highly uncommon in the liquid crystalline arts.
	Examiner respectfully disagrees that there is no specific direction to select OH substitution.  Archetti et al. explicitly teach suitable and preferred mesogenic co-monomers (compound) is formula M3 [0211]: 
    PNG
    media_image9.png
    86
    304
    media_image9.png
    Greyscale
 , wherein P1 and P2 each, independently of one another, denote a polymerisable group [0212], SP1 and SP2 each, independently of one another, denote a single bond or spacer group [0213], r and L on each occurrences denote an alkoxy group [0221] meeting the limitation of a compound of formula I1-3.  Although Archetti et al. do not explicitly disclose any examples of the compounds having at least one substitute L that denotes an alkoxy group with 1 to 12 C atoms that is straight-chain or branched and is optionally fluorinated as instantly claimed, Archetti et al. explicitly teach in paragraph [0227] that L on each occurrence, identically or differently, is more preferably F, CH3, OCH3, COCH3 or OCF3. Archetti et al. teach particular preference is given to the polymerisable compounds of the formula M in view of providing suitable polymerisation, low threshold voltages, low rotational viscosities and pretilt angles [0230-0232]. Therefore, one of ordinary skill in the art would be motivated to have at least one of L of formulas M as taught OCH3, or OCF3 in view of providing suitable polymerisation, low threshold voltages, low rotational viscosities and pretilt angles. Also, one of ordinary skill in the art would be guided by or specifically directed to the “preferred “language recited by Archetti et al.   
Applicants argue the declaration under 35 USC §1.132, filed with the Reply of September 24, 2020 showing an unexpected advantage for hydroxy-ring substitution, further rebuts any prima facie case of obviousness. In the declaration, three different compounds, compounds 15, 16 and 17, of formula I1 in the present claims, are compared against the closest compound extracted from the reference, designated C4. This compound differs from I1 only by lacking the alkoxy substitution. The declaration shows that the tested compounds combine the unexpected advantage of significantly better polymerization and larger tilt angle generation after a short irradiation time, which are important and unexpected benefits in the process of display manufacturing. Thus, the compounds and mixtures are therefore advantageous in replacing mixtures with a higher amount of terphenyl compounds. The present unexpected results show that the claimed materials are superior in a host mixture conventionally used to evaluate the characteristics of the RM used in PSA type displays. As the closest compound of the reference has been tested, and the other compounds of the claims are even further away from the reference, it is submitted that the declaration evidence is commensurate in scope with the claim. 
However, the Office Action counters that despite the absence of an example in the reference, the preferred disclosure of F, CH3, OCH3, COCH3 or OCF3 is small enough a definition of L to make alkoxy ( e.g., OCH3 or OCF3) apparent to one of ordinary skill and argues that Declaration was not commensurate in scope with the claims. While Applicants do not agree, the claims have been amended to be even closer to the Declaration, reciting an LC 
	Although applicants have amended the claims to be even closer to the declaration under 37 CFR 1.132 filed 09/24/2020, the declaration continues not to be commensurate in scope with the claims. Mixtures N1 and Polymerizable mixtures P115 to P117 as defined in the declaration are not commensurate in scope of the claimed invention of claim 10. The mixtures failed to contain the require compounds AN1 or ZK1 in the independent mixture of claim 10. 
In response to applicant's arguments and declaration that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., residual monomer content, tilt angle , short irradiation time, glass substrate, polyimide alignment layer and UV light) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Examiner submits Archetti et al. explicitly teach the compound represented by formulas I1-3, I1-3-1 and I1-3-2 as recited by the instant claims.  The declaration failed to compare a polymerizable compound close in comparison with formula I1-3 as taught by Archetti. The C4 polymerizable monomer shown in declaration is closely related to I1-4 and not I1-3. Nonetheless, the examiner notes that in Table 1: Residual Monomer Content is the same 0.300 at 0 exposure time for Mixtures P115 to P117 as well as C14 (comparative mixture). Mixture P115 has tilt angle at 0° of 88.7, P116 has tilt angle at 0° of 88.8 and C14 ( comparative mixture) has 88.9 in Table 2 , which are extremely close. The declaration failed to show an unexpected advantage because it was not commensurate in scope of the claims.    
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  
Therefore, without criticality, the rejection above stands. 
Examiner suggest to amend claim 10 to include the limitation of claim 2 and/or amend claim 10 to only recite the polymerizable compounds of formula I1-4 to overcome the rejection 35 U.S.C. 103 as being unpatentable over Archetti et al. (WO 2014/090362 A1; citations from USPGPUB 2015/0322342 A1).
Applicant’s arguments, see pages 2-23, filed 07/02/2021, with respect to claims 20-21have been fully considered and are persuasive due to amendments to the claims.  The 35 U.S.C. 102(a) (1) as being anticipated by Oguma et al. (US 2004/0002576 A1) has been withdrawn. 
Examiner suggest filing a terminal disclaimer to over the provisionally nonstatutory double patenting  rejection as being unpatentable over claims 1-5 and 7-23 of copending Application No.16/400,647 (reference application).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722